Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 7/30/21. Claims 1, 4-6, and 9-34 are pending. 
Applicant’s election without traverse of Progranulin SEQ ID NO: 17 and Fc SEQ ID NO: 129 in the reply filed on 4/30/21 remains in effect. Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/21.
Claims 1, 4-6, 9-18, and 24-34 are under examination.

Withdrawn Rejections
Applicant was previously advised that certain claims were substantial duplicates. The instant amendments have distinguished such claims and there is no potential for a duplicate claim rejection at this time.
The rejection under §112(d) is withdrawn in light of the amendments.
The rejection under §112(b) is withdrawn in light of the amendments. As discussed in the interview, the skilled artisan is capable of identifying residue numbers based on EU numbering. The claims now merely indicate which residues are at those positions rather than requiring those residues to be a substitution, which is clear and definite.
The rejection under §112(a) is withdrawn in light of the amendments. All progranulin peptides now require the critical leucine as the last amino acid.

The rejections under §102 are withdrawn in light of the amendments. The previously cited art did not anticipate the limitations of, e.g., previous claim 4, which is now a limitation in the independent claim(s).
The rejections under §103 which did not include a rejection of previous claim 4 are withdrawn for the same reasons.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 requires that the Fc polypeptide is linked to the progranulin variant. However, the claim from which it depends (claim 6) is drawn to an Fc fusion peptide, i.e., the Fc polypeptide is already linked via e.g., a peptide bond (see instant specification paragraph 27 indicating “linked” includes via peptide bond). There is nothing in the specification which would suggest that Applicant envisaged the Fc polypeptide being fused to something other than the progranulin variant and so interpreting the Fc fusion polypeptide of claim 6 as an Fc . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180222952) in view of NCBI ‘427.1 (as cited by Examiner; see Office Action 6/7/21) and further in view of Zheng (IDS 4/30/21 citation 62) and UniprotKB-H3AMW7 (Uniprot AMW7; previously cited). 

Regarding claims 1, 4, and 5, Liu teaches a method of administering progranulin to a subject to treat Gaucher’s disease (claims 1, 16, 18). Liu teaches the progranulin to be administered includes any progranulin molecule, such as human (SEQ ID NO: 2), which comprises instant SEQ ID NO: 2 except that the C-terminal residues are QLL, as well as mouse progranulin (SEQ ID NO: 3), which has PLL (not QLL) as the terminal residues but only shares ~77% homology with instant SEQ ID NO: 2 (see paragraph 54). Further, Liu contemplates mutation of the progranulin protein. At paragraph 100, Liu discloses means of making amino acid substitutions including both conservative and non-conservative mutations. Liu also discloses various known sequences/variants at paragraph 135. Liu does not explicitly disclose a progranulin which is both at least 90% identical to instant SEQ ID NO: 2 and comprises one of the claimed terminal tripeptides.
Nevertheless, one of ordinary skill in the art at the time of filing would have found such a peptide obvious. Further, a human progranulin (instant SEQ ID NO: 2) variant terminating in PIL rather than QLL would have been obvious to one of ordinary skill in the art at the time of filing.
First, as discussed above, variants of progranulin which differ in the last three residues but still function were disclosed by Liu: QLL and PLL.
Further, other such functional variants of the terminal tripeptide of progranulin were known in the art. NCBI 427.1 teaches another progranulin protein in another primate which uses the terminal “ELL” rather than the human “QLL” and is 93.92% identical to instant SEQ ID NO: 2. NCBI ‘427.1 discloses the amino acid sequence of the granulins protein in the P.tephrosceles species (common: Ugandan red colobus). Note that “granulins” and “progranulin” are terms in the art which refer to the same protein as evidenced by the identical NCBI entry being renamed “progranulin” (NCBI Progranulin previously cited).
Additionally, Uniprot AMW7 teaches a granulins protein from L.chalumnae terminating in PIL. 
Finally, Zheng teaches that progranulin interacts with Sortilin based on the last three residues (“deletion of the last 3 residues of progranulin (QLL) abolishes its binding to sortilin; abstract) but that 
	Thus, taking the teachings in the art in combination, one of ordinary skill in the art is taught that progranulin interacts through the last three residues, progranulin must terminate in a leucine, and that the other two amino acids which participate in this interaction may be a number of possible amino acids. Further, concrete examples of QLL, PLL, ELL, YIL, and PIL are provided in the art. With particular respect to PLL and PIL, the former is the mouse terminus taught explicitly by Liu, while PIL—in addition to being the native terminus of L.chalumnae—may also be viewed as a conservative L->I mutation taught by Liu as generally leading to less change in the structure and function of the protein (paragraph 100).
	As such, the human progranulin variant comprising instant SEQ ID NO: 3 and terminating in PIL, which is human progranulin SEQ ID NO: 2 (taught as above) but for a Q->P and L->I mutation (obvious as above) would have been obvious. This is instant SEQ ID NO: 17 and so claims 5/10 would have been obvious for these reasons.
Regarding claims 27 and 28, as above, Liu teaches both the human progranulin and the mouse progranulin protein, which only shares 77% homology with the human protein, may nevertheless be used therapeutically to treat Gaucher’s disease as well as teaching any progranulin molecule is encompassed by the guidance to treat Gaucher’s using progranulin. As also discussed above, Liu teaches the progranulin may be mutated while the art recognized both explicit examples of functional tripeptide termini—QLL, PLL, ELL, YIL, and PIL—but also described the “rules” for making the substitutions that Liu suggested, namely that residues X1 and X2 are degenerate and greatly flexible but that X3 should remain a leucine. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that human progranulin substituting the human QLL for another known terminus such as PIL would treat Gaucher’s disease. This is because Liu teaches any progranulin is useful for this purpose, including an explicit suggestion of mutations to the progranulin, while the art provided guidance as to which tripeptide termini existed (including PIL) as well as guidance for preserving the critical activity of sortilin binding (preserving the final leucine).
Regarding claim 24, Liu teaches the inclusion of a pharmaceutically acceptable carrier (paragraph 27), and so such inclusion would have been obvious.
Regarding claim 29, the mutations to the protein would have been obvious for reasons above. Liu discloses that, when making such mutations to progranulin, one may do so using a nucleic acid sequence that encodes the proper amino acids (paragraph 100). This renders a polynucleotide comprising a nucleic acid sequence encoding the progranulin variant obvious.
Regarding claim 30, in addition to the guidance in paragraph 100, Liu teaches (paragraph 151) the use of expression vectors comprising nucleic acid encoding the peptides, i.e., a vector comprising a polynucleotide comprising a nucleic acid sequence encoding the progranulin variant.
Therefore, claims 1, 4-5, 24, and 27-30 would have been obvious.

Claims 1, 4-6, 9-18, and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180222952) in view of NCBI ‘427.1 (as cited by Examiner above) and further in view of Zheng (IDS 4/30/21 citation 62), UniprotKB-H3AMW7 (Uniprot AMW7; previously cited), and Chen (US20180237496; previously cited).
The references except for Chen are discussed above. Briefly, Liu teaches administering progranulin to treat lysosomal storage diseases such as Gaucher’s. The combination of Liu, NCBI ‘427.1, Uniprot AMW7, and Zheng make obvious instant SEQ ID NO: 3 terminating in PIL (instant SEQ ID NO: 17) as described above.
 Liu also notes that enzyme replacement therapy faces the challenge of penetrating the blood-brain barrier (paragraph 11). The references discussed above do not describe progranulin fused to an Fc polypeptide.
Chen teaches two Fc polypeptides conjugated (linked) to a therapeutic agent so as to transport the therapeutic across the blood-brain barrier (paragraphs 42 and 44).
Regarding claims 6, 9, 10 and 11, it would have been obvious to one of ordinary skill in the art to link progranulin to an Fc polypeptide. Liu teaches that one hurdle to using progranulin to treat lysosomal disorders is passing the blood-brain barrier (BBB), and Chen provides a solution to this: link the therapeutic protein to an Fc dimer capable of transporting the therapeutic across the BBB.
Regarding claim 12, Chen teaches that the Fc dimer which transports the therapeutic across the BBB does so by binding transferrin (paragraph 37).
Regarding claim 13, Chen teaches a first and second Fc forming dimers, said dimer being linked to the progranulin protein as discussed above.
Regarding claim 14, the Fc dimer binding transferrin would have been obvious as above.
Regarding claim 17, Chen teaches the Fc sequence may be SEQ ID NO: 362 (paragraph 244, 264). This sequence comprises instant SEQ ID NO: 129 as seen below:

    PNG
    media_image1.png
    270
    730
    media_image1.png
    Greyscale

Thus, using this particular Fc dimer to transport progranulin across the BBB would have been obvious.
Regarding claims 15 and 16, Chen teaches residue 234 is alanine A and residue 235 is alanine in a human IgG1 Fc region, directly addressing the positions in instant claim 16. Chen teaches on Fc comprises 366W while the second Fc unit comprises 366S, 368A, and 407V (paragraph 495). 
Regarding claim 18, SEQ ID NO: 17 would have been obvious as above.
Regarding claim 25, the fusion protein and carrier are both discussed above and it would have been obvious to combine them for the same reasons, e.g., the purpose of the fusion protein would be as a pharmaceutical.
Regarding claim 26, the importance of the C-terminus of the progranulin variant to the function of the protein is discussed above. As such, it would have been obvious to formulate the pharmaceutical with more than 50% of the progranulin proteins comprising an intact C-terminus.
Regarding claims 31 and 32, these residues would have been obvious for the same reasons as claims 15 and 16.
Regarding claim 33, the obviousness of progranulin terminating in PIL is discussed above.
Regarding claim 34, the obviousness of this method is discussed above. Briefly, Liu teaches treating Gaucher’s using progranulin, but notes a challenge in peptide delivery; this challenge is addressed by and solved by Chen, teaching the Fc dimer as described above. 
Therefore, claims 1, 4-6, 9-18, and 24-34 would have been obvious.

Claims 1, 4-6, 9-18, and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180222952) in view of NCBI ‘427.1 (as cited by Examiner) and further in view of Zheng (IDS 4/30/21 citation 62) and UniprotKB-H3AMW7 (Uniprot AMW7) and Chen (US 20180237496) and Duerr (US 20180222992; previously cited).
The art and claims are discussed above. In addition to the teachings of Chen, Duerr teaches anti-transferrin antibodies of human subclass IgG1 with a T366W mutation in one heavy chain and a T366S, L368A, and Y407V substitution in the other (abstract; paragraph 26). Thus, these substitutions represent known, predictable variations of the Fc region of a human IgG1 subclass antibody which binds transferrin for shuttling across the BBB; thus, such mutations would have been obvious.
Therefore, claims 1, 4-6, 9-18, and 24-34 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 9-18, and 24-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10870837 (reference document) in view of Liu (US 20180222952) in view of NCBI ‘427.1 (as cited by Examiner) and further in view of Zheng (IDS 4/30/21 citation 62) and UniprotKB-H3AMW7 (Uniprot AMW7) and Chen (US 20180237496) and Duerr (US 20180222992).
The reference claims are directed to anti-transferrin antibodies used to transport a therapeutic across the BBB and where the treatment is enzyme replacement therapy and where the Fc region is modified, e.g., reference claims 1, 19, 25. The Courts have recognized that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
In this case, in support of modifying the Fc portion of the antibody such as in claim 1, the reference document discloses the instant mutations (C1). The reference claims are all compositions, and one disclosed utility is in treatment of Gaucher’s (C14). Thus, it would have been obvious given the art and reasoning of record to substitute the IDS therapeutic for the progranulin variants to treat Gaucher’s.

Claims 1, 4-6, 9-18, and 24-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10457717 (reference document) in view of Liu (US 20180222952) in view of NCBI ‘427.1 (as cited by Examiner) and further in view of Zheng (IDS 4/30/21 citation 62) and UniprotKB-H3AMW7 (Uniprot AMW7) and Duerr (US 20180222992).
US 10457717 is the issued patent from the disclosure of Chen. Thus for the same reasons discussed above, Chen claims the modified Fc dimer and it would have been obvious to link it to the progranulin variants discussed.

Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive.
Applicant argues that Applicant discovered that wild-type progranulin is cleaved when expressed in CHO cells, which results in “impaired sortilin binding”. Applicant argues that the claimed peptides were developed to “reduce the cleavage of the C-terminus during CHO cell production”.

Essentially, Applicant is arguing that these claimed peptides, which would have been obvious as described above both in their binding to sortilin as well as in their therapeutic value, are also more resistant to CHO-based expression damage. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, the art teaches a myriad of ways to produce such peptides. While Liu indicates CHO is one such cell line, Liu also teaches a “wide variety of unicellular host cells” including E.coli, yeast, COS 1, and human cells. One of ordinary skill in the art could have pursued these known methods of production using the knowledge generally available to one of ordinary skill in the art; producing such progranulin peptides was enabled at the time of filing.
Applicant argues that “importantly, these progranulin variants can maintain sortilin binding”. While true, this was the expected result as articulated above and previously, e.g., Zheng teaches that so long as the terminal residue is leucine, the other two residues are greatly flexible.
Applicant argues that none of the cited references recognized that production of wild-type progranulin in CHO cells results in clipping of residues at the C-terminus. Applicant argues the art cannot find the peptide itself obvious as the references failed to identify “a previously unrecognized problem in making progranulin using CHO cells”. Whether or not this is true, the claims are to the progranulin itself and does not require any specific cell line nor method of production; the prior art did not need to recognize challenges in a specific method of production in order to find obvious that a mutation in the 
Applicant argues the Examiner has used improper hindsight but does not point to any portion of the rejection which was obtained solely from the instant specification. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument is that certain progranulin sequences will not be cleaved when produced in CHO cells. This is not a claimed limitation, there are no method of production claims, and the rejection articulates why the sequence itself, the Fc fusion of those sequences, and the method of treatment would all have been obvious using only knowledge which was within the level of ordinary skill at the time the claimed invention was made.
Applicant argues the merits of the double patenting rejection on the same basis, and these arguments are not persuasive for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Weidner/Primary Examiner, Art Unit 1649